Appeal by defendant, as limited by her motion, from a sentence of the County Court, Nassau County (Santagata, J.), imposed February 24, 1984, upon her conviction of reckless endangerment in the second degree and operating a motor vehicle while under the influence of alcohol or drugs, after a plea of guilty, the sentence being a definite term of imprisonment of six months on the first count and a fine of $250 and the suspension of her driver’s license for 90 days on the second count.
Sentence modified, as a matter of discretion in the interest of justice, by deleting the term of incarceration and substituting therefor a period of probation of three years. As so modified, sentence affirmed and matter remitted to the County Court, Nassau County, to fix the terms and conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5).
The sentence imposed was excessive to the extent indicated. Moflen, P. J., Titone, Mangano and Weinstein, JJ., concur.